Blatchford, Justice.
The words of claim 1 of the Goodenow & Owens patent, “a furnace having secured thereto a detachable radiator,” “substantially as and for the purpose set forth,” require, by reference to the descriptive part of the specification, that the radiator shall not only be detachable, but shall be secured by the flange, N, the slots, N', and the lugs, 0, which, as the specification says, securely look it in position, it being made detachable by bringing the lugs opposite to the slots. The state of the art also requires this interpretation of the claim. As the defendants’ furnace contains no such means, and no equivalent means of securing the radiator in position, there is no infringement, and the bill must be dismissed, with costs.